                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC #: _________________
 MADELINE RAMOS,                                                   DATE FILED: 4/30/2021
                           Plaintiff,

                     -against-                                19 Civ. 10616 (AT) (KNF)

 ANDREW SAUL, Commissioner of Social                                   ORDER
 Security,

                           Defendant.
ANALISA TORRES, District Judge:

       The Court has reviewed the parties’ submissions at ECF Nos. 47–49, 53. Plaintiff’s
motion is DENIED and the Commissioner’s motion is GRANTED.

       The Court’s order at ECF No. 45 is AMENDED to read as follows:

              Having received no objections to the Report & Recommendation (the
       “R&R”), ECF No. 44, of the Honorable Kevin Nathaniel Fox, the Court
       reviewed the R&R for clear error, and found none. Santiago v. Colvin, 12 Civ.
       7052, 2014 WL 1092967, at *1 (S.D.N.Y. Mar. 17, 2014).

               The Court, therefore, ADOPTS the R&R in its entirety. Accordingly,
       Plaintiff’s motion to remand is GRANTED, and this matter is REMANDED to
       the Commissioner under sentence six of 42 U.S.C. § 405(g). The parties’ cross
       motions for judgement on the pleadings are DENIED as moot, without
       prejudice to renewal. Pursuant to sentence six of 42 U.S.C. § 405(g), this Court
       retains jurisdiction of this matter. Plaintiff may petition the Court for an order
       reinstating the case for judicial review of the Commissioner’s new decision.

               The Clerk of Court is directed to terminate the motions at ECF Nos. 16,
       20, 27, 37–39 and close the case. The parties may request that the case be
       reopened within 30 days of the date of the Commissioner’s final decision.

      The Clerk of Court is directed to vacate the judgment at ECF No. 46, and to terminate the
motions at ECF Nos. 47 and 49.

       SO ORDERED.

Dated: April 30, 2021
       New York, New York
